Shackleford, C. J.
John Knowles brought an action against the Florida East Coast Railway Company, a corporation, to recover damages for personal injuries alleged *403to have been caused by the negligence of the defendant, which resulted in a verdict and judgment in favor of the plaintiff for the sum of $3,000.00. The original declaration consists of four counts, to which the defendant interposed a demurrer upon a number of grounds, some of which were directed to the declaration as an entirety and others to the separate counts, which demurrer was overruled. Subsequent to such ruling the plaintiff, by leave of court, amended his declaration by adding four additional counts, making eight counts in all. To the declaration, as amended, the defendant filed nine pleas, some of which were designated as amended pleas, and were quite lengthy. The plaintiff joined issue upon all of the pleas and a trial was had before a jury. Before taking up for consideration any of the assignments of error we would call attention to our discussion in Seaboard Air Line Railway v. Rentz, 60 Fla. 429, 54 South. Rep. 13, as to the object of judicial proceedings, wherein we held: “The'object of judicial proceedings is to ascertain and to decide upon disputes between parties. In order to do this, it is indispensable that the point or points in controversy he evolved and distinctly presented for decision. The pleadings in an action at law are designed to develop and present the precise points in' dispute and they should he characterized with "certainty, clearness and conciseness. The administration of justice is a practical affair and the pleadings should not he converted, or rather perverted, into logomachies or logic-chopping.” We further held therein: “In actions at law where the negligence of the defendant is the basis of recovery it is not necessary for the declaration to set out the facts constituting such negligence, but an allegation of sufficient acts causing injury to the plaintiff, coupled with an allegation that such acts were negligently done, will he sufficient.” See also War-*404field v. Hepburn, 62 Fla. 409, 57 South. Rep. 618, wherein we discussed at some length the controlling principles in framing a declaration in an action seeking to recover damages for personal injuries occasioned by the negligence of the defendant. We shall not repeat what we said in these cited cases, but content ourselves with this reference to them. Still other decisions of this court will be found cited therein. We can conceive of no necessity for eight counts in this declaration. Such prolixity is violative of the principles of good pleading and the declaration might well have been questioned by a motion for compulsory amendment, under Section 1433 of the General Statutes of Florida, as tending to prejudice, embarrass or delay the fair trial of the action. The trial court would have been warranted in requiring such compulsory amendment of its own motion. What we have said is also, applicable to the prolixity of the pleas. As we have frequently ruled, special pleas tendering an issue covered by the issue of not guilty should be stricken out either on motion by the plaintiff or by the court on its own motion. See Atlantic Coast Line Railroad Co. v. Crosby, 53 Fla. 400, 43 South. Rep. 318. No such motions were directed either against the declaration or the pleas, but the case proceeded to trial, with the resudt as stated.
Twenty-six errors are assigned, but we shall treat only such as we think merit it, and before doing that would call attention to what we said concerning the practice of assigning errors in Mitchell v. Mason, 65 Fla. 208, 61 South. Rep. 579.
No error was committed in overruling the demurrer to the original declaration, either as an entirety or the separate counts thereof, so the assignments predicated thereon must fail. There is a clear distinction in the functions performed by a demurrer to a pleading and a *405motion for' the compulsory amendment thereof, as we held in Seaboard Air Line Railway v. Rentz, supra.
We are also clear that the trial court did not err in refusing to instruct the jury to find a verdict in favor of the defendant, as requested by the defendant. As we have frequently held, “A case should not be taken from the jury unless the conclusion follows from the evidence as matter of law that no recovery can be lawfully had upon any view taken of facts that the evidence tends to establish.” Jacksonville Terminal Co. v. Smith, 67 Fla. 10, 64 South. Rep. 354.
We find that the court gave a number of instructions to the jury at the plaintiff’s request and also twenty-two separate instructions at the request of the defendant, and in addition thereto four “additional charges.” Errors are assigned upon several of the instructions given at the request of the plaintiff, all of which we have examined and are of the opinion that, construed in connection with all the other charges and instructions given at the trial, as must be done, no reversible error is made to appear therein. See Atlantic Coast Line Railroad Company v. Crosby, 53 Fla. 400, 43 South. Rep. 318. The defendant also has an assignment based upon a requested instruction which was refused. No error is made to appear here. We would call attention to our discussion concerning the practice of requesting a large number of instructions in Atlantic Coast Line Railroad Co. v. Levy, decided here at the present term.
We are also of the opinion that no error was committed in overruling the motion for a new trial. As to those grounds thereof which question the sufficiency of the evidence to support the verdict it is suffifficient to say that we have examined all the evidence adduced and are of the opinion that it is amply sufficient. See Atlantic Coast *406Line Railroad Co. v. Levy, supra, and authorities therein cited. As to the grounds based upon newly discovered evidence, it is sufficient to say that such evidence appears to be merely cumulative in its nature. See Williams v. State, decided here at the present term.
No reversible errors having been made to appear, the judgment must be affirmed.
Taylor, Cockrell, Hocker and Wi-iitpield, J. J., con. cur.